PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,471,271
Issued: October 18, 2016
Application No. 14/469,490
Filed: 26 Aug 2014
For: Systems and methods for portable audio synthesis

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed December 21, 2020, to accept the delayed payment of a maintenance fee for the above-identified patent. This decision is also in response to the “STATEMENT OF DELAY DUE TO COVID-19 OUTBREAK.”

The petition under 37 CFR 1.378(b) is GRANTED.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) the required maintenance fee; (2) the required petition fee set forth at 37 CFR 1.17(m); (3) a statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As to requirement (1), the required 3.5-year maintenance fee of $1,000.00 has been charged to the authorized deposit account.

As to requirement (2), the required petition fee of $1,0500.00 was been charged to the authorized deposit account.

As to requirement (3), a sufficient statement of unintentional delay has been provided.

With respect to the “STATEMENT OF DELAY DUE TO COVID-19 OUTBREAK,” the instant patent is not entitled to relief pursuant to the USPTO’s COVID-19 resources as the 3.5-year maintenance fee and statement of delay due to covid-19 outbreak were filed on or before July 1, 2020. Petitioner’s attention is directed to the USPTO Notices issued May 27, 2002, April 28, 2020, and March 31, 2020 for further information concerning the UPSTO’s Coronavirus response.

For further guidance please note: https://www.uspto.gov/coronavirus/uspto-covid-19-response-resource-center.

Telephone inquiries should be directed to the undersigned at (571) 271-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions